 1                         UNITED STATES DISTRICT COURT
 2                      CENTRAL DISTRICT OF CALIFORNIA
 3
                                  EASTERN DIVISION
 4
 5
 6   IVAN RIVERA,                                   ) No. 5:20-cv-02384-PD
                                                    )
 7         Plaintiff,                               )
                                                    ) JUDGMENT
 8                v.                                )
                                                    )
 9                                                  )
     ANDREW SAUL,                                   )
10   Commissioner of Social Security,               )
                                                    )
11         Defendant.                               )
                                                    )
12                                                  )
                                                    )
13                                                  )
                                                    )
14
15         Having approved the parties’ joint stipulation to voluntary remand
16   pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
17   COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
18
19
20
     Date: June 29, 2021

21                                         ___________________________
22                                         HON. PATRICIA DONAHUE
                                           United States Magistrate Judge
23
24
25
26
27
28




                                            -1-
